DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 9/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/3/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record Minesi (US4253518) teaches a cooling device comprising a tank (1) with liquid coolant (3) and a heat source (2) submerged in the coolant, wherein the tank has a bellows (6), external vent (12), and a valve (8) connecting the bellows to the tank (Figure 2).  Minesi teaches the valve connects to the bellows and the bellows connects to the vent valve in a serial arrangement (Figure 2) but fails to teach the valve has three separate channels for selectively connecting the bellows to the tank or the external space to the tank directly for selectively. The next closest prior art of record Kolar (US2019/0357379) teaches an immersion cooling system comprising a vent valve (42) comprising a bellows (36) (Figure 3), but fails to teach the specific structure of the solenoid valve comprising the three channels with a piston.  The next closest prior art of record Tilton (US2007/0193721A1) teaches a reservoir (115) for a cooling system (100) comprises an active venting system (125) connected to a storage chamber (160) and a vent valve (164) in serial arrangement.  Tilton fails to teach the specific structure of the solenoid valve comprising the three channels with a piston.  There would be no motivation to further modify the valves of Minesi, Kolar, and Tilton to arrive at the applicants claimed solenoid valve with three channels and piston without using impermissible hindsight reasoning.  Therefore, the prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-77407740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763